Citation Nr: 1027570	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-06 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 26, 2005 for 
the award of service connection for major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the RO that granted 
service connection for major depressive disorder and assigned a 
30 percent evaluation therefor, effective from May 26, 2005.


FINDINGS OF FACT

1.  The Veteran was discharged from active military service in 
August 1975; no claim for service connection a psychiatric 
disorder, or any other disability, formal or informal, was 
received prior to May 26, 2005.

2.  The Veteran's major depressive disorder is manifested by 
complaints of low energy, impatience, fatigue, short-term memory 
loss, lack of trust in others, and decreased interest in things 
he used to enjoy.  He reports having daily panic attacks; 
erratic, restless sleep, with cold sweats and nightmares; 
occasional homicidal thoughts, without plans; and needing 
frequent reminders to bathe and forgetting to clean himself after 
going to the bathroom.  He avoids crowds, has a tendency to 
isolate, and is experiencing conflicts at work such that his work 
week has been reduced.  His mood has been described as subdued, 
dysphoric, anxious, irritable, and angry; his affect has 
occasionally been described as labile; and he has at times been 
noted to have difficulty focusing.  He has current global 
assessment of functioning (GAF) scores in the range of 45 to 54.  
His orientation and thought processes are normal, his appearance 
and hygiene are generally acceptable (at least on examination), 
and he does not suffer from frank delusions or hallucinations; 
present, active suicidal ideation; symptoms equivalent to 
intermittently illogical, obscure, or irrelevant speech; grossly 
inappropriate behavior; acts of violence; an intermittent 
inability to perform the activities of daily living; or memory 
loss for names of close relatives, or for his own occupation or 
name.  He is not shown to exhibit obsessional rituals, and is 
currently employed.


CONCLUSIONS OF LAW

1.  An effective date prior to May 26, 2005, for the award of 
service connection for major depressive disorder, is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.159, 3.400 
(2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of a 50 percent rating for major 
depressive disorder have been met; a rating in excess of 50 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish an effective date prior to May 26, 
2005 for the award of service connection for major depressive 
disorder.  He believes that the award should date back to the 
time of his military service or, alternatively, to the time that 
he first started receiving VA treatment for his disability.

The Veteran also maintains that the 30 percent evaluation 
currently assigned for his major depressive disorder is 
inadequate.  He says that his disorder is manifested by, among 
other things, fatigue, irritability, memory loss, sleeplessness, 
panic attacks, a tendency to isolate, and decreased interest in 
things he used to enjoy.  He seeks an evaluation of at least 50 
percent.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and 
Assistance Requirements and Technical Correction, 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree of 
disability, and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the agency 
of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of VCAA notice letters sent to the 
Veteran in June 2005, March 2006, and November 2006, the RO 
informed the Veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties for 
obtaining the information and evidence.  He was also informed of 
the manner in which ratings and effective dates are assigned for 
awards of disability benefits.  Although it appears that the 
totality of the required notice may not have been provided until 
after his claim was initially adjudicated, the claim was 
subsequently re-adjudicated in a March 2007 statement of the 
case, thereby correcting any defect in the timing of the notice.  
See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's service treatment and personnel 
records have been obtained, as have records of relevant post-
service VA medical care and statements from his employer.  He has 
also been examined (in September 2006 and March 2008).  The 
reports of those examinations, taken together with other evidence 
of record, contain descriptions of impairment sufficient for the 
proper evaluation of his disability, and all of the evidence 
necessary to adjudicate his claim for an earlier effective date 
is appears to be of record.  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

A.  Earlier Effective Date

In order for benefits to be paid to any individual under the laws 
administered by VA, a specific claim in the form prescribed by 
the Secretary must be filed.  38 C.F.R. § 3.151(a) (2009).  A 
"claim" or "application" is defined by VA regulation as "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action, indicating an 
intent to apply for one or more benefits . . . ."  38 C.F.R. 
§ 3.155(a) (2009).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.

The general rule with regard to the effective date to be assigned 
for an award based on an original claim for VA benefits is that 
the effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  See 
38 C.F.R. § 3.400 (2009) (to the same effect).  An exception to 
that rule applies if an application for benefits is received 
within one year from the date of a veteran's discharge or release 
from active service, and an award is made on the basis of that 
application.  In that situation, the effective date of the award 
is made retroactive to "the day following the date of discharge 
or release . . . ."  38 U.S.C.A. § 5110(b)(1) (West 2002).  See 
38 C.F.R. § 3.400(b)(2) (2009) (to the same effect); Wright v. 
Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) 
"applies only to those awards of disability compensation 
actually based on a claim filed within one year after the 
veteran's separation").

In the present case, the Board finds that the preponderance of 
the evidence is against the assignment of an effective date prior 
to May 26, 2005 for the award of service connection for major 
depressive disorder.  The evidence shows that the Veteran was 
discharged from active military service in August 1975.  The 
evidence also shows that no claim for service connection for a 
psychiatric disorder, or any other disability, formal or 
informal, was thereafter received prior to May 26, 2005.  
Therefore, under the governing law, outlined above, the effective 
date of his award can be no earlier than May 26, 2005.  See also 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (the mere receipt 
of medical records cannot be construed as an informal claim under 
38 C.F.R. § 3.157 under circumstances where service connection 
for the disability has not yet been established).  The appeal of 
this issue must be denied.

B.  Evaluation of Major Depressive Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.

If there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009). 

Major depressive disorder is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).  A 30 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; an intermittent inability to 
perform the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own occupation, 
or one's own name.  Id.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002) (indicating that the Secretary's use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated for 
each rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation).

Following a review of the relevant evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence supports the assignment of a 50 percent 
schedular evaluation for the Veteran's major depressive disorder.  
To be sure, the Veteran does not exhibit all of the symptoms 
contemplated by the criteria for a 50 percent evaluation.  The 
evidence obtained in connection with his current claim shows, for 
example, that he has been described as having normal speech.  
There is no evidence to suggest that his abstract thinking is 
impaired, or that he exhibits gross impairment of memory, and it 
appears from the available reports that he is able to understand 
simple and complex commands.

The evidence also shows, however, that the Veteran's disability 
is manifested by complaints of low energy, impatience, fatigue, 
short-term memory loss, lack of trust in others, and decreased 
interest in things he used to enjoy.  He reports having daily 
panic attacks; erratic, restless sleep, with cold sweats and 
nightmares; and occasional homicidal thoughts, without plans.  He 
avoids crowds, has a tendency to isolate, and is experiencing 
conflicts at work.  His mood has been described as subdued, 
dysphoric, anxious, irritable, and angry; his affect has 
occasionally been described as labile; and he has at times been 
noted to have difficulty focusing.  In addition, he has been 
assigned recent GAF scores in the range of 45 to 54; scores that 
are generally indicative of "moderate" to "serious" impairment 
in social, occupational, or school functioning.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).

On balance, taking into account the totality of the evidence, and 
giving due consideration to the Veteran's description of his 
symptoms, the Board is persuaded that his disability picture more 
nearly approximates the criteria required for a 50 percent 
rating.  The evidence, at a minimum, gives rise to a reasonable 
doubt on the question.  38 C.F.R. § 4.3 (2009).

The preponderance of the evidence is against the assignment of 
schedular rating in excess of 50 percent, however.  The record 
contains evidence that the Veteran neglects his personal 
appearance and hygiene at times, such that he frequently needs to 
be reminded to bathe and sometimes forgets to clean himself after 
going to the bathroom.  The record also contains evidence that he 
has difficulty maintaining effective relationships.  More 
specifically, he has reported problems in his relationship with 
his wife and confrontations at work that have resulted in a 
reduction in his work week.  He also has a tendency to isolate.

Nevertheless, the evidence shows that his orientation and thought 
processes are normal, that his appearance and hygiene have 
generally been described as acceptable (at least on examination), 
and that he does not suffer from frank delusions, hallucinations, 
or present, active suicidal ideation.  The evidence does not in 
any way suggest that his condition is manifested by symptoms 
equivalent to intermittently illogical, obscure, or irrelevant 
speech; grossly inappropriate behavior; acts of violence; an 
intermittent inability to perform the activities of daily living; 
or memory loss for names of close relatives, or for his own 
occupation or name.  He is not shown to exhibit obsessional 
rituals, and is currently employed.

Taking into account all of the evidence, and examining closely 
the severity of symptoms generally contemplated by the criteria 
for a 70 percent evaluation, the Board is of the opinion that the 
greater weight of the evidence is in favor of a finding that the 
Veteran's disability picture more nearly approximates the 
criteria required for a 50, rather than a 70, percent schedular 
rating.  A schedular rating in excess of 50 percent is therefore 
denied.

In arriving at these conclusions, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the 
Board's conclusion, however, that the Veteran's major depressive 
disorder has never been more than 50 percent disabling since the 
time that the underlying claim for service connection was filed.  
A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (2009).  The criteria for 
such an award is a finding that the case presents an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claim should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted.  The Veteran's 
psychiatric symptoms are fully contemplated by the relevant 
diagnostic criteria.  There is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An effective date prior to May 26, 2005 for the award of service 
connection for major depressive disorder is denied.

A 50 percent rating is granted for major depressive disorder, 
subject to the law and regulations governing the award of 
monetary benefits; a rating in excess of 50 percent is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


